Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 1 of 10 PageID #: 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


COVANCE LABORATORIES INC.,

                             Plaintiff,

                     vs.                            Case No. _____________________

CHROMADEX, INC., and                                DEMAND FOR JURY TRIAL
CHROMADEX ANALYTICS, INC.,


                             Defendants.


                                          COMPLAINT

               Plaintiff, Covance Laboratories Inc. (“Plaintiff” or “Covance”), by its undersigned

counsel, as and for its Complaint, against Defendants ChromaDex, Inc. and ChromaDex

Analytics, Inc., (collectively, “Defendants” or “ChromaDex”), alleges as follows:

                                 NATURE OF THE ACTION

               1.     This is an action for specific performance or, in the alternative, breach of

contract arising out of an Asset Purchase Agreement (“APA”), dated August 21, 2017, between

Covance and ChromaDex whereby, among other things, ChromaDex represented and warranted

that it had good and valid title, rights, and interest to certain assets, defined as the Purchased

Assets in the APA, ChromaDex agreed to convey the Purchased Assets, and Covance agreed to

buy the Purchased Assets for a defined Aggregate Purchase Price comprised of an Initial

Purchase Price of $7,500,000 along with a Holdback Amount of $75,000, which was subject to

certain adjustments. A true and correct copy of the APA is attached hereto as Exhibit A.

               2.     Since the APA’s execution, despite its obligation to do so, and due

demand having been made, ChromaDex has breached the APA by, among other things, failing to



                                                1
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 2 of 10 PageID #: 5



assign, convey, or deliver to Covance its ComplyID library, a specifically identified Purchased

Asset in Section 2.1(f) of the APA, and one to which ChromaDex represented and warranted it

had good and valid title, rights, or interest.

                3.      Accordingly, Covance brings the present action for specific performance

of ChromaDex’s obligation to deliver the ComplyID library or, in the alternative, for breach of

contract damages.

                                                 PARTIES

                4.      Plaintiff Covance is a Delaware corporation with its principal place of

business in Princeton, New Jersey.

                5.      Upon information and belief, Defendant ChromaDex, Inc. is a California

corporation with its principal place of business in Irvine, California.

                6.      Upon information and belief, Defendant ChromaDex Analytics, Inc. is a

Nevada corporation with its principal place of business in Carson City, Nevada and is a wholly-

owned subsidiary of ChromaDex, Inc.

                                  JURISDICTION AND VENUE

                7.      This court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1332. The parties are of different states, and the value of specific performance and/or damages

exceeds $75,000.

                8.      In addition, Section § 12.10 of the APA provides that each

                Seller Party and Purchaser hereby (a) agrees that any Proceeding in
                connection with or relating to this Agreement, any agreement
                contemplated hereby or any matters contemplated hereby or
                thereby, shall be brought in the United States District Court for the
                District of Delaware…; (b) agrees that in connection with any such
                Proceeding, such party shall consent and submit to personal
                jurisdiction in any such court described in clause (a) of this Section
                12.10…



                                                    2
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 3 of 10 PageID #: 6




               9.      This court has personal jurisdiction over the parties, pursuant to Section §

12.10(b) of the APA.

               10.     Venue is proper in this court under 28 U.S.C. § 1391 in that ChromaDex

conducts business in this district, and ChromaDex agreed to jurisdiction and venue in this

district, pursuant to Section § 12.10(a) of the APA.

                                 FACTUAL BACKGROUND

                               The Nature of Parties’ Businesses

               11.     Covance is a leading contract research organization and drug development

service company, providing, among other things, a wide range of early-stage and late-stage

product development services on a worldwide basis, primarily to the pharmaceutical and

biotechnology industries.

               12.     ChromaDex is a dietary ingredient and food ingredient company, which,

upon information and belief, in addition to providing other products and services, provides

contract research services for sourcing raw ingredients, including identifying the chemical

compounds that comprise those raw ingredients.

           The Importance of Reference Standards in Consumer Product Testing

               13.     The sourcing and identification of raw ingredients and the positive

identification of such raw ingredients is a critical part of consumer product testing mandated by

the United States Food and Drug Administration (“FDA”).

               14.     Such testing furthers the FDA’s mission, which includes promoting public

health by ensuring the safety and efficacy of—among other things—dietary supplements,

consumer food and food-related products.




                                                 3
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 4 of 10 PageID #: 7



                15.    The FDA fulfills its mandate in part through the promulgation and

enforcement of current Good Manufacturing Practice regulations (“cGMP”). Manufacturer

adherence to the cGMP helps assure the identity, safety, and quality of consumer products.

                16.    Given the range of products available to consumers, it is critical to public

health and global commerce that there be a fast, efficient, and reliable means of testing marketed

and marketable products.

                17.    Testing such products to identify their ingredients and any potential

adulterants reassures consumers that the items they are purchasing are what they purport to be

and are safe for consumption.       Moreover, such testing helps product manufacturers stay

compliant with the FDA’s cGMP.

                18.    In order to analyze a product sample to identify ingredients and potential

adulterants, there must be reference standards against which the sample’s test results are

compared. Each reference standard is like a chemical “fingerprint” record that identifies what a

substance is.

                19.    Only after comparing a sample’s test results against known reference

standards will an evaluator (human or computer) be able to identify the sample’s constituent

elements with a reasonable degree of certainty and thus ensure that the sample either contains or

does not contain certain ingredients or adulterants.

                20.    To be scientifically valid, reference standards have to be authenticated and

consistently reliable. The process of defining scientifically valid reference standards is a time-

and resource-intensive one.




                                                 4
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 5 of 10 PageID #: 8



               21.     The value of a library of reference standards depends heavily upon the

number of authenticated reference standards it contains. The more individual reference standards

a library contains, the more valuable it is.

               22.     The existence of authenticated reference standards confers benefits to

manufacturers and consumers alike. Manufacturers are able to sell their products with greater

confidence, knowing whether what they sell deviates from their prior specifications. Consumers

are able to buy those products with greater confidence, knowing that what they buy has been

rigorously tested and determined to be what has been represented and to be safe for use.

                     Covance Purchases ChromaDex’s Reference Standards

               23.     On August 21, 2017, Covance and ChromaDex entered into the APA.

               24.     Through the APA, Covance purchased, among other things, ChromaDex’s

analytical chemistry testing business for food and food-related products.

               25.     The purchased business had expertise in analyzing various qualities of a

given product for things such as nutritional value, purity, contaminants, and stability. Such

services are broadly usable and valuable to diverse businesses like food manufacturers, dietary

supplement companies, agricultural producers, and restaurants.

               26.     ChromaDex represented and warranted that it had good and valid title and

rights to the Purchased Assets, which were essential to the operation of the business being

purchased by Covance, including ChromaDex’s ComplyID library, which ChomaDex marketed

and represented as consisting of over 4,000 reference standards.

               27.     The existence of, and the obligation to convey, ComplyID library was a

material and inseparable part of Covance’s bargain with ChromaDex, and a substantial part of

the value of the transaction between Covance and ChromaDex.




                                                5
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 6 of 10 PageID #: 9



              28.     Section 2.1(f) of the APA describes the assets Covance purchased that

pertain to ChromaDex’s testing business to include the ComplyID Library, stating:

              with respect to the Business, any and all past and pending
              documents of sales and service information, customer lead lists,
              customer lists…payor and supplier lists, inventory cost records,
              machinery and equipment records, mailing lists, sales and
              purchasing materials, quality control records and procedures,
              standard operating procedures, analytical methods, validation
              documents and reports, books of account, customer records and
              records quotations, purchase orders, sales, brochures, advertising
              materials, samples, display materials, and all files related to the
              Business on the Business’ server (including the ComplylD
              library)…

(Emphasis added.)

              29.     ChromaDex further represented and warranted in Article V of the APA

and its various Sections that it had good and valid title, rights, or interests in the Purchased

Assets; and, therefore, the ability to convey those assets, including the ComplyID library, to

Covance.

              30.     Covance performed all of its obligations under the APA.

              31.     ChromaDex has breached the APA by, among other things, failing to

assign, convey, or deliver to Covance the ComplyID library or by failing to have the good and

valid title, rights, or interests it represented it had, and by otherwise failing to perform its

obligations under the APA, which would have given Covance the benefit of the ComplyID

library. Instead, ChromaDex has provided Covance with only piecemeal access to the ComplyID

library by offering individual reference standards upon Covance’s request and disclaiming any

obligation to continue to provide such reference standards into the future without being provided

additional compensation.




                                               6
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 7 of 10 PageID #: 10



                32.     Piecemeal access by request is neither something contemplated in the

APA nor substantially similar to the transfer of the ComplyID library into Covance’s possession.

                          Covance’s Indemnification Claim Is Rejected

                33.     Section 11.4 of the APA governs indemnification procedures between the

parties. Section 11.4(a) requires the delivery of a claim notice that

                shall state that such Indemnified Party believes that there is or has
                been a breach, inaccuracy, non-fulfillment or non-performance of a
                representation, warranty, covenant or agreement contained in this
                Agreement or any other Transaction Document or that such
                Indemnified Party is otherwise entitled to indemnification or
                reimbursement…and contain a description of the circumstances
                supporting such Indemnified Party’s belief that there is or has been
                such a breach or that such Indemnified Party is so entitled to
                indemnification or reimbursement…

                34.     Given ChromaDex’s continued refusal to produce the ComplyID library,

on or about October 9, 2018, Covance submitted a claim notice for indemnification, pursuant to

Section 11.4(a).

                35.     On October 19, 2018, ChromaDex responded by letter and denied any

breach of the APA, including any obligation to convey the ComplyID library to Covance under

the APA.

                36.     ChromaDex continues to be in breach of its obligations under the APA as

it relates to the ComplyID library and Covance’s rights to the benefits of it.

                                      CLAIMS FOR RELIEF

                                             COUNT I

                                       Specific Performance

                37.     Covance incorporates by reference the allegations contained in paragraphs

1 through 36 as if fully set forth herein.




                                                  7
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 8 of 10 PageID #: 11



                38.     The APA is a binding contract between Covance and ChromaDex.

                39.     Covance has performed all of its obligations under the APA.

                40.     ChromaDex has breached the APA by failing to assign, convey, or deliver

the ComplyID library to Covance, or by failing to have the good and valid title, rights, or

interests it represented it had in the ComplyID library, and has continued to fail to assign, convey

or deliver the ComplyID library, a Purchased Asset, or otherwise remedy its breach of the APA

even after being notified of its failure to perform and offered an opportunity to cure its breach.

                41.     ChromaDex’s breach of the APA has caused injury to Covance by

depriving Covance of the benefit of its well-negotiated bargain, including the benefit of a

Purchased Asset belonging to Covance by virtue of the APA.

                42.     Covance seeks specific performance of the APA by ChromaDex in

producing the ComplyID library.

                43.     Covance is entitled to an order directing ChromaDex to comply with the

APA by producing the ComplyID library.

                44.     Given the uniqueness of the ComplyID library and the lack of a readily

available alternative, Covance has no adequate remedy at law.

                                             COUNT II

                                         Breach of Contract

                45.     Covance incorporates by reference the allegations contained in paragraphs

1 through 44 as if fully set forth herein.

                46.     ChromaDex materially breached the APA by failing to assign, convey, or

deliver the ComplyID library to Covance or by failing to have the good and valid title, rights, or

interests it represented it had in the ComplyID library.




                                                  8
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 9 of 10 PageID #: 12



                47.     As a direct and proximate result of ChromaDex’s breach of its contractual

obligations to Covance, Covance has been damaged in an amount to be determined at trial.

                48.     As an alternative to the specific performance remedy, Covance is entitled

by law to recover this amount and any related costs.

                                     PRAYER FOR RELIEF

         WHEREFORE, Covance respectfully requests that this court:

                A.      issue an order for specific performance requiring ChromaDex to produce

or cause to be assigned, conveyed, or delivered the ComplyID library to Covance;

                B.      award Covance damages it has suffered for an amount to be determined at

trial;

                C.      award Covance its costs, prejudgment interest, and expenses incurred in

bringing and prosecuting this action, including reasonable attorneys’ fees;

                D.      grant any further relief to which Covance may be entitled and which this

court deems to be just and equitable.

                                        JURY DEMAND

         Under Rule 38 of the Federal Rules of Civil Procedure, Covance requests a trial by jury

of any issues so triable by right.




                                                 9
Case 1:19-cv-00065-RGA-SRF Document 2 Filed 01/10/19 Page 10 of 10 PageID #: 13




                                    HEYMAN ENERIO
                                    GATTUSO & HIRZEL LLP


                                    /s/ Dominick T. Gattuso
                                    Dominick T. Gattuso (#3630)
                                    300 Delaware Ave., Suite 200
                                    Wilmington, DE 19801
                                    (302) 472-7300
                                    dgattuso@hegh.law

                                    Attorneys for Plaintiff


 Of Counsel:

 Robert Steiner
 KELLEY DRYE & WARREN LLP
 101 Park Avenue
 New York, New York 10178
 (212) 808-7965
 rsteiner@kelleydrye.com

 Dated: January 10, 2019




                                      10
